





LIBERTY SILVER CORP.




NONQUALIFIED STOCK OPTION AGREEMENT







THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated April 19, 2011
between Liberty Silver Corp., a Nevada corporation (the “Company”), and John
Barrington (“Optionee”).




1.

Grant of Option.  The Company hereby grants to Optionee effective as of April
19, 2011 (“Grant Date”), the right and option (“Option”) to purchase from the
Company, for a price equal to $0.75 per share ( the “Exercise Price”), up to
500,000 shares of the Company’s common stock (“Shares”), as a nonqualified stock
option (“Option”), which Option shall be subject to the applicable terms and
conditions set forth below and is being granted pursuant to the Liberty Silver
Corp. Share Incentive (“Plan”).




2.

Terms and Conditions of Option.  The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.




a.

Exercise Price.  The Exercise Price is $0.75 per Share.




b.

Term of Option.  The term of the Option over which the Option may be exercised
shall commence on the Grant Date and, subject to the provisions of Section 3(b)
below, shall terminate 5 years thereafter.




c.

Exercisability of Option.  As to the total number of Shares with respect to
which the Option is granted, subject to Section 3(b) herein,  the Option shall
become exercisable as follows:  (i) 250,000 Shares of the Option shall become
exercisable upon the mutual execution of this Agreement; (ii) 50,000 Shares of
the Option shall become exercisable on May 19, 2011; (iii) 50,000 Shares of the
Option shall become exercisable on June 19, 2011; (iv) 50,000 Shares of the
Option shall become exercisable on July 19, 2011; (v) 50,000 Shares of the
Option shall become exercisable on August 19, 2011; and (vi) 50,000 Shares of
the Option shall become exercisable on September 19, 2011.




3.

Additional Terms and Conditions.




a.

Exercise of Option; Payments for Shares.  An Option may be exercised from time
to time with respect to all or any portion of the number of Shares with respect
to which the Option has become exercisable, in whole or in part, by written
notice to the Company at the Company’s then principal office, to the attention
of the Administrative Committee for the Liberty Silver Corp. Share Incentive
Plan (the “Committee”), substantially in the form of Exhibit A attached hereto.
Any notice of exercise of the Option shall be accompanied by payment of the full
Exercise Price for the Shares being purchased by certified or bank check, or
other form of immediately available funds, payable to the order of Liberty
Silver Corp.  The Option shall not be exercised for any fractional Shares and no
fractional Shares shall be issued or delivered.  The date of actual receipt by
the Company of the notice of exercise shall be treated as the date of exercise
of the Option for the Shares being purchased.




















b.

Termination of Option.  If Optionee’s employment with the Company terminates,
the Option that has become exercisable pursuant to Section 2(c) herein shall
continue to be exercisable, to the extent it is exercisable on the date such
employment terminated, for three hundred and sixty five (365) days after such
termination, but in no event after the date the Option otherwise terminates.
 The Option that has not become exercisable as of the date of termination of
Optionee’s employment with the Company shall be revoked.




c.

 Continued Employment.  The Option granted hereunder shall confer no right on
Optionee to continue in the employ of the Company, or limit in any respect the
right of the Company (in the absence of a specific agreement to the contrary) to
terminate Optionee’s employment at any time.




d.

Issuance of Shares; Registration; Withholding Taxes.  As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for the Optionee’s account, a certificate or
certificates for the Option Shares purchased.  The Company may postpone the
issuance or delivery of the Shares until (i) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (ii) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (iii) the payment to the Company, upon its demand, of
any amount requested by the Company to satisfy any federal, state or other
governmental withholding tax requirements related to the exercise of the Option.
 Optionee shall comply with any and all legal requirements relating to
Optionee’s resale or other disposition of any Shares acquired under this
Agreement.  




e.

Nontransferability of Options.  The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution.  During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative).  If the Option is exercised after Optionee’s
death, the Committee may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s personal representatives and their
authority and of the right of any heir or distributee to exercise the Option.




f.

Option is Nonqualified Stock Option.  The Option granted hereunder is intended
to constitute a nonqualified stock option which is not an “incentive stock
option”, as that term is defined in Section 422 of the Internal Revenue Code of
1986, as amended.




4.

Changes in Capitalization; Reorganization.




a.

Adjustments.  The number of shares of Common Stock which may be subject to
options under the Plan, the number of Shares subject to the Option, and the
Exercise Price shall be adjusted proportionately for any increase or decrease in
the number of issued shares of Common Stock by reason of stock dividends,
split-ups, recapitalizations or other capital adjustments.  Notwithstanding the
foregoing, (i) no adjustment shall be made, unless the Committee determines
otherwise, if the aggregate effect of all such increases and decreases occurring
in any fiscal year is to increase or decrease the number of issued shares by
less than five percent (5%); (ii) any right

















to purchase fractional shares resulting from any such adjustment shall be
eliminated; and (iii) the terms of this Section 4(a) are subject to the terms of
Section 3(b) below.




b.

Corporate Transactions.  Pursuant to the Plan, in the event of (i) a dissolution
or liquidation of the Company, (ii) merger, consolidation or reorganization of
the Company in which the Company is not the surviving corporation, (iii) merger,
 consolidation or reorganization in which the Company is the surviving
corporation but after which the shareholders cease to own their shares in the
Company, (iv) the sale of substantially all of the assets of the Company, or (v)
the acquisition, sale, or transfer of more than fifty percent (50%) of the
outstanding shares of the Company (herein referring to (i) through (v) as
“Corporate Transaction”), or (iv) the Board of Directors of the Company proposes
that the Company enter into a Corporate Transaction, then the Committee may in
its discretion take any or all of the following actions: (i) by written notice
to Optionee, provide that the Option shall be terminated unless exercised within
thirty (30) days (or such longer period as the Committee shall determine its
discretion) after the date of such notice; and (ii) accelerate the dates upon
which any or all outstanding Options granted to Optionee shall be exercisable.




Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.




c.

Committee Determination.  Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.




5.

No Rights as Shareholder.  Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares is issued to Optionee upon the exercise of the Option.  Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.




6.

Legends. All certificates representing the Shares acquired pursuant to the
Option may be issued with or without a restrictive legend as counsel to the
Company deems appropriate to assure compliance with applicable law.  All
certificates evidencing Shares purchased under this Agreement in an unregistered
transaction shall bear the following legend (and such other restrictive legends
as are required or deemed advisable under the provisions of any applicable law):




THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.




If, in the opinion of the Company and its counsel, any legend placed on a stock
certificate representing Shares purchased under this Agreement is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Shares but without
such legend.




















7.

Optionee Bound by Plan.  Optionee hereby acknowledges receipt of a copy of the
Plan and acknowledges that Optionee shall be bound by its terms, regardless of
whether such terms have been set forth in the Agreement.  Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.




8.

Notices.  Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.




9.

Miscellaneous.  This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed in Nevada. This Agreement shall bind and benefit Optionee, the
heirs, distributees and personal representative of Optionee, and the Company and
its successors and assigns.




IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.




LIBERTY SILVER CORP.







/s/ Geoff Browne

___________________________________

By: Geoff Browne

Title: Chief Executive Officer

GRANTEE







/s/ John Barrington

_____________________________________

By: John Barrington




















EXHIBIT A










________________[Date]




Liberty Silver Corp.

675 Sierra Rose Drive, Suite #112,

Reno, Nevada 89511

ATTN: Stock Compensation Program Administrative Committee







Dear Sir/Madam:




Pursuant to the provisions of the Liberty Silver Corp. Nonqualified Stock Option
Agreement, dated

April 19, 2011, (the “Option Agreement”), whereby you have granted me the Option
to purchase up to 500,000 shares of common stock of Liberty Silver Corp. (the
“Company”), I hereby notify you that I elect to exercise my option to purchase
________ of the shares covered by the Option at a price of  $0.75 per share in
accordance with the Option Agreement.  I am delivering to you payment in the
amount of $______, in the form of a certified or bank check, or other form of
immediately available funds, payable to the order of Liberty Silver Corp., in
full payment of purchase price for the  for the shares being purchased hereby.




The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.




Sincerely,













Address:













(For notices, reports, dividend checks and communications to shareholders.)









